      Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 1 of 40



                                                                                                      F-{.#'ru
                            UNITED STATES DISTRICT COURT                                    t-                  - {*" c:.d
                              DISTRICT OF CONNECTICUT                                       fttt!
                                                                                                    JAil   ,,
STATE OF CONNECTICUT                                                   ss: BRIDG
                                                                                       'f$fu*r,l
                                                                                               -
                                                                                                                       ''re
                                                                                                    "'c.ppc
                                                                                                         -rij o!1J{.;       .

                                                                                                                  ,rr.'1,
                                                                                                                  1. l'
FAIRFIELD COUNTY                                                       JANUARY 3t,2014

                                           AFFIDAVIT                   3' lq ryT 15 l(t'': l6)
                                                                       3' iq *t tbq CLD14)
                                                                       z' tiq *j t bzurrt d)
        I, DAVID GUIDA, being duly sworn, deposes and states the following:

                      AGENT BACKGROUND AND INTRODUCTION

        1. I am a Special Agent for the Defense Criminal Investigative Service (ooDCIS"), of the

Office of the Inspector General for the United States Department of Defense ("DOD"), and have

been so employed since July   of 2012. I am presently assigned to DCIS in New Haven,

Connecticut. Prior to my employment with DCIS, I was employed as a United States Postal

Inspector with the United States Postal Inspection Service in New York, New York, and as a

Special Agent with the Drug Enforcement Administration in Miami,        Florida. I have      been

employed as a criminal investigator for six years and have participated in criminal investigations

involving the trafficking of narcotics, credit card fraud, and fraudulent check schemes. Since

joining DCIS, I have been involved in investigations related to defense contractor fraud, wire

fraud, product substitution violations, and the illegalexportation of military items without an

export license.

          DESCRIPTION OF THE PROPERTY/PREMISES TO BE SEARCHED

        2. I make this affidavit in support of an application   under Rule   4l   of the Federal Rules of

Criminal Procedure for a search warrant to seize and search for evidence from the following:

        (a)the email accounts arash\4T7@gmail.com and mkhazaee5427@gmail.com,
       which are stored at premises controlled by, and service for which is provided by
        Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 2 of 40




         Google, Inc., a service provider headquartered in Mountain View, California,         as
         described in Attachment A, for the things described in Attachment A-1; and

         (b) the contents of a two crate, forty-four (44) box shipment seized on or about
         November 26, 2013 in Long Beach, California, including but not limited to
         documents, an Iomega external hard drive, PA{ 31460200, Model LDHD250-U
         and the contents thereof, and approximately 37 computer discs and the contents
         thereof, all shipped by Mozaffar Khazaee destined for lran, as described in
         Attachment B, for the things described in Attachment B-l; and

         (c) a Lenovo, Model 4446 Laptop Computer, SA.{ L3-BFVID 09105, seized on or
         about January 9, 2014 in Indianapolis, Indiana from the premises described as
         5317 Holly Springs East Drive, Indianapolis, Indiana, as described in Attachment
         C, for the things described in Attachment C-1.

collectively, (the subject "property" oroopremises") all for possible evidence of violations of:

Title   18, United States Code, Section 2314 (transportation    of stolen property in interstate or

foreign commerce); Title 18, United States Code, Section 1832 (theft of trade secrets); Title 22,

United States Code, Section 2778 (the Arms Export Control Act or "AECA"), the Iranian

Transactions and Sanctions Regulations, Title      3l   Code of Federal Regulations, Part 560, and the

Intemational Emergency Economic Powers Act, Title 50, United States Code, Sections 1701-

1707 ("[EEPA").

          3. The   facts set forth in this affidavit are based upon my personal observations, my

training and experience, and information obtained from other agents and witnesses, including

federal law enforcement agents employed by the United States Department of Homeland

Security ("DHS"), Homeland Security Investigations ("HSI"), the Federal Bureau of

Investigation ("FBI"), the United States Customs and Border Protection Service ("CBP"), the

United States Air Force's Office of Special Investigations ("OSI"), and the Department of

Commerce's Boston Office of Export Enforcement ("Commerce").




                                                    2
         Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 3 of 40




         4. Because this affidavit    is being submitted for the limited purpose of securing the

requested search warrants, this affidavit does not purport to set forth all of the facts and

circumstances known to me about this matter. Instead, this affidavit sets forth only those facts

that I believe are necessary to establish probable cause to believe that evidence of violations of

l8 U.S.C.     $$ 2314 and 1832,22U.5.C. S 2778,31 C.F.R. Part 560, and 50 U.S.C. gg            l70l-1707

will   be found on or in the subject property   / premises listed above.

                                          APPLICABLE LAW

          The Arms Export Control Act and the       International   Trffic   in Arms Regulations

          5. By way of background,      the Arms Export Control Act (the ooAECA"), 22 U.S.C. SS

2751-2799, prohibits the export of defense materials without first obtaining a license from the

Department of State. Section 38 of the AECA,22 U.S.C. 52778, regulates the export from and

import into the United States of "defense articles'o and "defense services." The State

Department, Directorate of Defense Trade Controls ("DDTC"), promulgates regulations under

the AECA, which are known as the International Traffic in Arms Regulations (the             "ITAR").   22

C.F.R. SS 120-130. The ITAR contain the United States Munitions List ("USML"), which sets

forth   2l   categories ofdefense articles and services that are subject to export licensing controls.

rd. s   t?t.t.
          6. Unless   an exemption applies, the ITAR requires an export license from DDTC for the

export of USML articles and related technical data to all destinations.       ,See   22 C.F.R. SS 123, 124

and 125.      A license application must describe the munitions sought to be exported with

particularity, as well as set forth the ultimate consignee and end use. The ITAR outlines the

requirements for end-user certifications, stating that "the country designated as the country       of
ultimate destination on an application for an export license . . . must be the country of ultimate
                                                      a
                                                      -)




                                                                    \-
      Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 4 of 40




end-use."   ,See   ITAR S 123,9. Any further export or diversion from the listed country of ultimate

destination is prohibited unless the DDTC issues prior written approval. See id,g 123.9(a).

       7. In addition, and as set forth in ITAR      S 126.1   "[i]t is the policy of the United   States to

deny licenses and other approvals for exports and imports of defense articles and defense

services, destined for or originating in certain countries." See 22 C.F.R.      $ 126,1(a). Among other

countries, this policy applies to Iran. See   id. In addition, 'o[w]henever    the United Nations

Security Council mandates an arrns embargo, all transactions that are prohibited by the embargo

and that involve U.S. persons . . . anpvhere, or any person in the United States, and defense

articles or services of a type enumerated on the United States Munitions List . , . irrespective         of

origin, are prohibited under the ITAR for the duration of the embargo, unless the Department of

State publishes a notice in the Federal Register specifying different measures." See ITAR $

126.1(c), This prohibition includes ootransactions involving trade by U.S. persons who are

located inside or outside of the United States in defense articles or services of U.S. or foreign

origin that are located inside or outside of the United States." See id. UnitedNations Security

Council arms embargoes include lran.       ,See   ITAR $ 126.1(c)(5). The ITAR also prohibits

"[e]xports to countries which the Secretary of State has determined to have repeatedly provided

support for acts of international terrorism," including lran. See ITAR S 126.1(d). In short, "[n]o

sale, export, transfer, reexport, or retransfer of, and no proposal or presentation to sell, export,

transfer, reexport, or retransfer, any defense articles or defense services . . . may be made to

[Iran] . , . or to any person acting on its behalf, whether in the United States or abroad, without

first obtaining a license or written approval of the Directorate of Defense Trade Controls.

However . . . it is the policy of the Department of State to deny licenses and approvals in such

cases.'o See   ITARS 126.1(e)(l).
                                                      4




                                                                 \}"l
      Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 5 of 40




       8. The AECA      includes criminal penalties for any   willful violations of the AECA or the

ITAR, or for any willful false statement made in a license application or required report.

Specificalfy, Title 22,United States Code, Section 2778(c), provides:

       Any person who willfully violates any provision of this section or section 2779 of
       this title, or any rule or regulation issued under this section, or who willfully, in a
       registration or license application or required report, makes any untrue statement
       of a material fact or omits to state a material fact required to be stated therein or
       necessary to make the statement therein not misleading, shall [be guilty of a
       crimel.

22 U.S.C. S 2778(c).

        The International Emergency Economic Powers           Act

        9.   The International Emergency Economic Powers Act ("IEEPA"), 50 U.S.C. SS         l70l-
1707 (1996), prohibits the violation of regulations issued thereunder, particularly those

regulations promulgated by the Department of Treasury imposing trade embargoes and other

export restrictions on particular countries, such as Iran.

        10. With certain exceptions, IEEPA gives the President broad authority to regulate

exports and other international transactions in times of national emergency. Specifically, upon a

declaration of a national emergency, IEEPA authorizes the President, as to any person or with

respect to any property "subject to the jurisdiction of the United States," to prescribe regulations,

and by means of instructionso licenses or otherwise:

        (A)      [to] investigate, regulate, or prohibit --

                 (l)     any transactions in foreign exchange,

                 (2)    transfers of credit or payments between, by, through, or to any
                        banking institution, to the extent that such transfers or payments
                        involve any interest of any foreign country or a national thereof,

                 (3)     the importing and exporting of currency or securities; and


                                                     5




                                                                       w
       Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 6 of 40




        (B)        [to] investigate, regulate, direct and compel, nullify, void, prevent or
                   prohibit any acquisition, holding, withholdingo use, transfer, withdrawal,
                   transportation, importation or exportation of, or dealing in, or exercising
                   any right, power, or privilege with respect to, or transactions involving,
                   any property in which any foreign country or a national thereof has any
                   interest.

/d S 1702(a)(1).
        I   l.   IEEPA controls are triggered by an executive order declaring a national emergency

based on an'ounusual and extraordinary threat, which has as its source in whole or substantial

part outside the United States, to the national security, foreign policy, or economy of the United

States." Id. S 1701. Executive orders issued under IEEPA may impose a broad trade embargo

against a particular country that is more comprehensive than export controls in that it bars U.S.

persons from engaging in a broad range of transactions involving the offending foreign

government or its nationals, unless specific government authorization is obtained in advance.

Examples of this type of embargo include the Iran sanctions programs. Other IEEPA based

sanctions programs are trans-border and apply only to dealings with particular designated entities

or individuals and their property wherever located and without limitation to a specific country.

Examples of this type of program include sanctions against significant narcotics traffickers,

terrorists, and terrorist organizations.

        12. After an executive order is issued, the Department of the Treasury's Office of

Foreign Assets Control ("OFAC") generally publishes implementing regulations in the Federal

Register requiring exporters, importers and others to obtain licenses from OFAC prior to dealing

with the targeted country or its nationals, or with narcotics traffickerso terrorists, or terrorist

organizations. The regulations promulgated by OFAC are found at          3l C.F.R. S 500, et. seq.



                                                    6
      Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 7 of 40




Examples of regulations or orders which restrict transactions relating to Iran are set forth at   3l

c,F.R. S 560

        13. Specifically, the Iranian Transactions and Sanctions Regulations set forth in Title 31,

Part 560 of the United States Code of Federal Regulations generally prohibit the provision      of
serviceso and trade and investment activities   with Iran or the Government of Iran by U.S. persons

or entities. Among other things, the Iranian Transactions and Sanctions Regulations provide that

       the exportation, reexportation, sale, or supply, directly or indirectly, from the
       United States, or by a United States person, wherever located, of any goods,
       technology, or services to lran or the Govemment of Iran is prohibited, including
       the exportation, reexportation, sale, or supply of any goods, technology, or
       services to a person in a third country undertaken with knowledge or reason to
       know that:

       (a)     Such goods, technology, or services are intended specifically for supply,
               transshipment, or reexportation, directly or indirectly, to Iran or the
               Government of Iran; or

       (b)     Such goods, technology, or services are intended specifically for use in the
               production of, for commingling with, or for incorporation into goods,
               technology, or services to be directly or indirectly supplied, transshipped,
               or reexported exclusively or predominantly to Iran or the Government of
               Iran.

See 31C.F,R. S 560.204.

        14. Willful violations of IEEPA carry criminal penalties. Specifically, 50 U.S.C.      S

1705(c) provides that whoever   "willfully commits, willfully   attempts to commit, or   willfully

conspires to commit, or aids or abets in the commission of, [a violation of IEEPA] shall [be

guilty of a crime.l." 50 U.S.C. g 1705(c).

        Transportation of Stolen Property in Interstate or Foreign Commerce

        15. Title 18, United States Code, Section 2314 prohibits the transportation of stolen

property in interstate or foreign commerce and provides, in pertinent part, that:


                                                   7




                                                                     L
       Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 8 of 40




        Whoever transpotts, transmits, or transfers in interstate or foreign commerce any
        goods, wares, merchandise, securities or money, of the value of $5,000 or more,
        knowing the same to have been stolen, converted or taken by fraud . . . [shall be
        guilty of a crimel.

                                                                                                         oothe
See 1 8 U.S.C. g 2314.      Title 18, United States Code, Section    231   I   defines "value" to mean

face, par, or market value, whichever is the greatest, and the aggregate value of all goods, wares,

and merchandise, securities, and money referred to in a single indictment shall constitute the

value thereof ," See   l8 U.S.C. $ 231 l.

        Theft of Trade Secrets

        16. Title 18, United States Code, Section 1832 prohibits the theft of trade secrets and

provides, in pertinent part, thatl.

        (a) Whoever, with intent to convert a trade secret, that is related to a product or
        service used in or intended for use in interstate or foreign commerce, to the
        economic benefit of anyone other than the owner thereof, and intending or
        knowing that the offense will, injure any owner of that trade secret, knowingly -

        (1)     steals,    or without authorization         appropriates, takes, carries away, or
                conceals, or by fraud, artifice, or deception obtains such information;

        (2)     without authorization copies, duplicates, sketches, draws, photographs,
                downloads, uploads, alters, destroys, photocopies, replicates, transmits,
                delivers, sends, mails, communicates, or conveys such information;

        (3)     receives, buys, or possesses such information, knowing the same to have
                been stolen or appropriated, obtained, or converted without authorization;

        (4)     attempts to commit any offense described in paragraphs             (l) through (3); or
        (5)     conspires with one or more other persons to commit any offense described
                in paragraphs (l) through (3), and one or more ofsuch persons do any act
                to effect the object ofthe conspiracy,

        shall [be guilty of a crime].

                ootrade
        17. A             secret" includes   "[a]ll forms and types of financial,    business, scientific,

technical, economic, or engineering information, if (A) the owner thereof has taken reasonable
                                                        8




                                                                                  V
      Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 9 of 40




measures to keep such information secret; and (B) the information derives independent economic

value, actual or potential, from not being generally known to, and not being readily ascertainable

through proper means by, the public." l8 U.S.C. $ 1839(3).

                               FACTS AND CIRCUMSTANCES

       Summary

        18. Federal law enforcement agents began investigating KHAZAEE in November 2013

when CBP officers, assisted by HSI special agents, inspected a shipment that KHAZAEE sent by

truck from Connecticut to a freight forwarder located in Long Beach, California, which was

intended for shipment from the United States to the city of Hamadan in the Islamic Republic     of
Iran ('olran"). The documentation for KHAZAEE's shipment indicated that it contained

household goods. Upon inspecting the shipment, however, CBP officers and HSI personnel

discovered that the content of the shipment contained numerous boxes of documents consisting

of sensitive technical manuals, specification sheets, and other proprietary material relating to the

United States Air Force's F35 Joint Strike Fighter ("JSF") program, and military jet engines.

Additional documents contained information relating to gas turbines, unrelated to the JSF

program or military jet engines, but which was nevertheless controlled, proprietary material.

According to information provided by the Long Beach freight forwarder, the ultimate consignee

(recipient) of KHAZAEE's shipment informed the freight forwarder that he was KHAZAEE's

brother-in-law and that he intended merely to hold the goods until KHAZAEE returned to Iran.

Upon further investigation, law enforcement learned that KHAZAEE holds Iranian and U.S.

citizenship and, as recently as August 2013, worked as an engineer for defense contractors,

including firms that are the actual owners of the technical and proprietary documents and

materials in KHAZAEE's shipment. Representatives from those defense contractors have

                                                  9




                                                                           \rv
       Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 10 of 40




informed federal agents that materials contained in KHAZAEE's shipment were proprietary and

thatKHAZAEE was required to return all such material to the firms      at the end    of his period of

employment.

         Background

         19. On November 26,2013 a CBP Outbound Enforcement Team in Long Beach,

California selected a shipment destined for Iran aboard the vessel NYK Libra for an outbound

enforcement examination. The Shipper's Export Declaration declared the commodity as'oHouse

Hold Goods." After the shipment was placed on hold, the local freight forwarder informed CBP

that the shipment could be examined at the freight forwarder's premises.

         20. During the examination, CBP personnel      inspected two crates belonging to

shipper/exporter KHAZAEE destined for Iran, and discovered therein voluminous documents

and other material containing technical data regarding the Jl36 engine and other documentation

concerning the JSF program. CBP placed a hold on the shipment and directed the two crates to

be transferred for a   full warehouse examination. CBP then notified the HSI LA Counter-

Proliferation Investigations Center of the discovery.

         21. On December 4 and 5,2013, CBP      and HSI officers conducted a      full   warehouse

examination on the two crates comprising KHAZAEE's shipment, which contained 44 boxes all

labeled as belonging to KHAZAEE. During the course of the examination, CBP and HSI

discovered thousands of pages contained in dozens of manuals/binders relating to the JSF

program. The documents contained language regarding the technical specifications of the JSF

engine program, as well as diagrams, blueprints, and other documentation relating to the inner-

workings of the jet's engine. The documents examined were labeled as "Export-Controlled," as

well   as stamped   with "ITAR-controlled" warnings. Additional documents contained proprietary
                                                 l0                         \
                                                                            \
                                                                             \\
                                                                                VJ
       Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 11 of 40




information relating to gas turbines. Several of the documents also had markings indicating that

they were the property of at least three defense contractors, referred to here as Company A,

Company B, and Company C.

         Evidence Related To Company A's Property

         22. During the course of the investigation, federal agents leamed that KHAZAEE's

employment at Company A, located in Connecticut, ended effective August 19,2013 as part of a

reduction in force. Agents attempted to visit KHAZAEE's last known residence in Connecticut

-   345 Oakland Street, Apartment 37, Manchester, Connecticut        -   and learned that he had vacated

the residence.

         23. Agents also reviewed employment records relating to KHAZAEE provided by

Company     A.   Among those records were KHAZAEE's separation agreement and new hire

paperwork, including documents that KHAZAEE appeared to have signed upon entering and

exiting the company, acknowledging his responsibility to surrender all company related repofts,

files, and other records to Company A upon his termination. The documents KHAZAEE

appeared to have signed also prohibited him from: (a) disclosing, using, or publishing any

proprietary, technical, or business information developed by, for, or at the expense of Company

A; and (b) disclosing to any person or entity, or assisting in the disclosure, publication or use by

any person or entity, business information that became known to him during his employment.

         24. Federal agents from HSI      and FBI also interviewed certain Company       A personnel.

Company A personnel stated that during the time of KHAZAEE's employment, KHAZAEE's

team conducted strength and durability evaluations for components of all Company A engines,

including the    FI   l9 engine   (a Company   A engine solely manufactured for use in the United

States   Air Force's F-22 Raptor fighter aircraft).
                                                      1l




                                                                           \
         Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 12 of 40




          25. During the interview, agents reviewed with Company A personnel copies of some of

the items recovered in KHAZAEE's shipment. For example, Company A personnel reviewed a

document entitled "F119 Diffuser Case September 24,2010.- The bottom of the document's

cover page contained the statement "PROPRIETARY NOTICE" followed by:

          This document is the property of [Company A] and is delivered on the express
          condition that it and the information contained in it are not to be used, disclosed,
          or reproduced in whole, or in paft, for any purpose without the express written
          consent of [Company A]; and that no right is granted to disclose or so use any
          information contained in said document. These restrictions do not limit the right
          to use information obtained from another source.

          WARNING this document contains technical data the export of which is or may
          be restricted by the Arms Export Control Act and the International Traffic in
          Arms Regulations (ITAR), 22 C.F.R. parts 120-130. Diversion contrary to U.S.
          law is prohibited. The export, reexport, transfer or re-transfer of this technical
          data to any other company, entity, person, or destination, or for any use or
          purpose other than that for which the technical data was originally provided by
          [Company A], is prohibited without prior written approval from [Company A]
          and authorization under applicable export control laws. ITAR/USML Category
          (Subcategory) : VIII(i)

          This document is marked to the highest level of export control and may contain
          technical data that is controlled at a lower level. Consult your local Business
          Area Export Representative to determine if it is possible to revise or redact the
          document to change the level of export control.

Company A personnel stated that the materials belonged to Company A, and that they should

never have left Company      A's premises following the termination of KHAZAEE's employment

there.

          26. Company A also confirmed     that KHAZAEE signed a separation agreement with

Company A on August 13,2013, whereby he certified that he had retumed allcompany files.

The document read, in pertinent part:

          SURRENDER OF MATERIALS: You acknowledge that you have returned to the
          company all company-related reports, files, memoranda, notes, records, and other
          documents (whether stored electronically or otherwise) as well as badges, credit
                                                   l2




                                                                 tlF
     Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 13 of 40




       cards, cardkey passes, door and file keys, computer access codes, computer
       software, computers, laptops, cell phones, pagers, PDAs or other electronic
       devices, and any other property that you received or prepared or helped to prepare
       in connection with your employment. You further acknowledge that you have not
       and will not retain any copies or excerpts of the materials described above, and
       that you will not attempt to retrieve or recreate any of the materials described
       above after the termination of your employment.

       INTELLECTUAL PROPERTY AND PRIVATE BUSTNESS INFORMATION:
       Whether or not you sign this agreemento youo as a terminating employee, are
       reminded that the Intellectual Property Agreement entered into between you and
       the Company remains in full force and effect after the termination of your
       employment. The Intellectual Property Agreement states that you will not
       disclose, use or publish any proprietary, technical or business information
       developed by, for, or at the expense of the Company, or assigned or entrusted to
       the Company, unless such information becomes generally known outside the
       company (except through breach by you and of the Intellectual Property
       Agreement). Also, you agree not to disclose, use or publish to any person or
       entity, or assist the disclosure, publication or use by any person or entity, of any
       business information that became known to you during your employment with the
       company. You must deliver to or leave with the Company all written and other
       materials containing such information upon the termination of your employment.

        27.   Company A also provided agents with a copy of the "Intellectual Property

Agreement" KHAZAEE signed as a new hire on March 14,201l, in which he agreed not to

disclose proprietary information. Specifically, that "Intellectual Property Agreement" read, in

pertinent part:

        I will not, either during or after my employment, use, publish or otherwise
        disclose, except for [Company A's] benefit in the course of such employment, any
        technical or business information developed by, for or at the expense of
        [Company A], or assigned or entrusted to fCompany A] by me or anyone else,
        unless such information is generally known outside of [Company A], and I will
        deliver to or leave with fCompany A] all written and other materials containing
        such information upon termination of my employment.

        28. Company A also confirmed that the value of the documents        exceeds $5,000.00. For

example, among other things, the total cost of the work that was performed by Company A

personnel in connection with the   F   1   19 Diffuser Case Analysis document dated September 24,


                                                     13


                                                                 \
                                                                     tr-
       Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 14 of 40




2010   -   to include analytical work, document and summary creation, and communication of the

analysis to the govemment     -   was $352,720.00.

           Evidence Related To Company B's Property

           29. Federal agents from HSI and FBI also interviewed Company B personnel. In

connection with the interviews, agents shared with Company B personnel copies of some of the

items recovered in KHAZAEE's shipment, which related to gas turbines, and were marked        as


proprietary information of Company B.

           30. Company B personnel confirmed in an email that the materials were the property of

Company B and that they should never have left Company B's premises. Company B personnel

also stated that KHAZAEE signed an Employee Innovation and Proprietary Information

Agreement stating KHAZAEE was not authorized to possess the documents after employment

with Company B.

           31. Company B also confirmed that the value of the documents exceeds $5,000.00. For

example, one of Company B's documents reviewed by Company B personnel was part of a

report that reflected the involvement of eighteen engineers for approxim ately 3.7 5 hours. The

hourly rate for engineers is approximately $134.00, resulting in approximately $9045.00 in

engineering work and analysis performed. Another Company B document reviewed by

Company B personnel was part of a report that was the result of lab tests costing between

$75,000.00 and $100,000.00. Another Company B document reviewed by Company B

personnel was a complete copy of a report conducted for Company B by an outside vendor

retained by Company      B. According to Company B, the report   had a cost and value between

$25,000.00 and $50,000.00.



                                                     t4


                                                                   \r\,/
     Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 15 of 40




       Evidence Reluted To Company C's Property

       32. Federal agents from OSI and DCIS also interviewed Company C personnel. During

the interview, employees at Company C provided agents with a disc containing KHAZAEE's

new hire paper work and KHAZAEE's termination paper work. Among the documents enclosed

in the termination paper work was an "lntellectual Property Declaration," dated March 28,2007,

that KHAZAEE signed, declaring that he had returned all physical property as well       as


proprietary or technical information and publications acquired during, or as a result of

KHAZAEE's employment with Company C.

       Additional Evidence in the Shipping Container, Fingerprint Analysis, and Further
       Evidence of Ownership and Possession

       33. During their review of materials contained in the shipping container, federalagents

from HSI and officers from CBP discovered a document from Company A entitled'oTurbine

Durability: Creep" in box number I 1.1 The document has the following warning labels:

       Warning

       This document is the property of [Company A]. You may not possess, use, copy
       or disclose this document or any information in it, for any purpose without
       [Company A's] express written permission. Neither receipt nor possession of this
       document alone, from any source, constitutes such permission. Possession, use,
       copying or disclosure by anyone without fCompany A's] express written
       permission is not authorized and may result in criminal and/or Civil Liability.

Each page in the "Turbine Durability: Creep" further stated: "Use or disclosure of information

contained on this sheet is subject to the export and/or proprietary restriction on the title page   of

this document."




t    For ease of reference, when CBP conducted the initial inspection, CBP labeled
KHAZAEE's shipment of 44 boxes, 1 through 44 on the outside of each box.
                                                  l5




                                                                     v
      Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 16 of 40




       34. Federal agents from HSI and officers from CBP also discovered        a   Technical Data

Report from Company C with proprietary and export warnings on each page of the document. In

the top left corner of the document's cover page,    "M. KHAZAEE" was written in red ink. The

handwriting appears to be KHAZAEE's and appears to match KHAZAEE's writing in his

various agreements with Company A, Company B and Company C,KHAZAEE's United States

passport application, as well as various documents found within     KHAZAEE's immigration

records.

           35. Federal agents from HSI and officers from CBP discovered numerous documents

which appeared to be engineering-related materials in box number 10.

           36. HSI forensic personnel tested samples of the shipping materials for fingerprints,   and

a formal laboratory report, memorializing the results of the   fingerprint analysis to date, was

completed on or about January 23,2014. In that report, an HSI Senior Fingerprint Specialist

memorialized having identified:

           (a)    fingerprint matches for four (4) separate fingers of KHAZAEE on packaging tape
                  on box number 1;

           (b)    a fingerprint match for   KHAZAEE on packaging tape on box number l0;

           (c)    a fingerprint match for   KHAZAEE on packaging tape on box number l1;

           (d)    fingerprint matches for five (5) separate fingers of KHAZAEE on packaging tape
                  on box number l2;

           (e)    a fingerprint match for   KHAZAEE on packaging tape on box number 26;

           (f)    fingerprint matches for four (4) separate fingers of KHAZAEE on packaging tape
                  on box number2T;

           (g)    a fingerprint match   for KHAZAEE on packaging tape on box number 30;

           (h)    fingerprint matches for two (2) separate fingers of KHAZAEE on packaging tape
                  on box number 33;

                                                    16




                                                                     w
     Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 17 of 40




       (i)     a fingerprint match for   KHAZAEE on packaging tape on box number 35; and

       0)     three (3) fingerprint matches for KHAZAEE on packaging tape on box
              number 45.

       37. ln addition to the fingerprint resultso numerous items in the shipment appeared   be the

property of KHAZAEE. Among the contents were several documents bearing KHAZAEE's

name in printed type and in handwriting, notes with what appears to be KHAZAEE's

handwriting, prescription medication containers imprinted with KHAZAEE's name, college

documents relating to KHAZAEE, emails to and from KHAZAEE, an expired Iranian passport

appearing to belong to KHAZAEE, and credit card bills addressed to him at his residence in

Manchester, Connecticut.

       S hipping   Arrangements und Logistics

       38. Evidence relating to the shipping transaction shows that KHAZAEE intended to ship

the materials from Connecticut by truck to Blue Sea Shipping Line, Inc., the freight forwarder in

Long Beach, California, for the express purpose of shipping the materials by sea to lran.

       39. Specifically, during the   course of the investigation, HSI Special Agents conducted a

telephonic interview with an independent contractor affiliated with a Phoenix-based shipping

logistics company. As a result of this interview, agents learned that on October 31,2013, the

aforementioned independent contractor received a telephone call from an international freight

forwarder located in Long Beach, California seeking to arrange for the transportation of 44

pieces containing books and college related items, 2 suitcases, a vacuum cleaner and some other

items weighing approximately 1500 pounds. These items were to be picked up from'oArash

Khazaie," located at345 Oakland Street Apt.,37 Manchester, CT 06042 and delivered to the

Long Beach freight forwarder.


                                                 l7


                                                                   r
      Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 18 of 40




          40. During the interview, HSI Special Agents further leamed that once the above-

referenced independent contractor received the dimensions of the shipment from the freight

forwarder, the employee entered the information into a website managed by the Phoenix-based

logistics company, which quoted a price of $780 dollars to ship the goods. The first company,

who was the lowest bidder for the shipment would not accept the shipment because it was not

palletized. The independent contractor employee then selected the next lowest bid on the

website which was from a trucking company based in Fountain Valley, California that accepted

the bid to transport the items from Connecticut to California. The trucking company required

that the shipper load all of the boxes onto the truck. Upon arranging for the trucking company to

ship the items, the Phoenix-based logistics company was paid by the Long Beach freight

forwarder, which was paid directly by KHAZAEE in the form of a personal check described in

greater detail below.

          41. Federal agents   also reviewed shipping documents provided to the Long Beach freight

forwarder by KHAZAEE. The documents listed the sender as "Mozaffar Khazaee, 345 Oakland

Stress, [sic] Apt #37,Manchester, Connecticut      06042.' The documents listed the ultimate

recipient as o'Mohammad Payendeh, Hamadan, Residence of Mohammad Payendah, Honarestan

Street,   Ally of Towheed, Allay of shaheed Rahdar, Pelake:Z2," which is located in Iran. Also

included in the documents was a copy of a personal check from KHAZAEE for $1,735.00

written to the Long Beach freight forwarder and bearing a signature appearing to be

KHAZAEE's. The name and           address printed on the check in the top left corner read,

..MOZAFFAR KHAZAEE,
                    345 OAKLAND ST #37, MANCHESTER, CT 06042,"                                ThCOOFOT"


section of the check read: "shipment of personal goods."



                                                    18



                                                                      \,"
      Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 19 of 40




       Khazuee's Use of Computer and Digital Media, and the Subject Email Accounts

       42. Based on my training and experience, and on conversations that I have had with

other law enforcement officers, I am familiar with the practices and methods of persons who

engage in transportation of stolen property in interstate or foreign commerce, theft of trade

secrets and/or violations of export laws and regulations, and their reliance on email and computer

technology to commit and/or further these criminal offenses. Such individuals often create and

maintain records relating to the conduct, including, e.g., proprietary andlor controlled materials,

shipping recordso travel records, communications, correspondence, emails, texts and memos,

pictures, receipts, telephone records, bank account and financial informationo notes and personal

documents, template check and identification images, and the names of victims and any

coconspirators, on electronic databases on computers, stored in electronic or magnetic form.

Furthermore, users of computer equipment often create and maintain records of computer

ownership and subscriptions to internet services. Furthermore, such individuals also often

engage in communications related to same via email with third parties, which are often stored or

maintained by email service providers. The evidence developed in the case to date confirms that

there is probable cause to believe that the same holds true here.

       43. For example, among the shipping documents recovered by law enforcement           agents

was a typewritten document that stated, in pertinent part:

       Here is my info that you asked for. The Farsi version is in the attachment of this
       emqil. So, there I file in the attachment: [sic]
         l)   Passport
         Let me know if all is ok.

       Sender address, in the United States of America is:
              Mozaffar Khazaee
              345 Oakland stress apt #37 [sic]
                Manchester, Connecticut 06042

                                                 l9

                                                                    b"
     Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 20 of 40




       Receiver Address in Iran is:
              Mohammed Payendeh
                       Hamadan,
                       Residence of Mohammad Payendah
                       Honarestan Street
                      Ally of Towheed
                       Allay of shaheed Rahdar [sic]
                       Pelake: 22
                       HOME PHONE: 8l l-838-5051
                       MOBILE PHONE: 0918-818-5517

       Regards,

       M. khazaee [sic]

(hereafter the "typewritten email document") (emphasis added).

       44. Two additional handwritten documents relating to the shipment, written in a

combination of English and Farsi, contained Khazaee's Connecticut address as well as an email

account of arash5427@gmail.com.

       45. In addition, during the   course of the investigation to date, agents discovered digital

material appearing to belong to several defense contractors, including material marked with

export control and proprietary information warnings, on some of the disks and on the hard drive

contained in KHAZAEE's shipment. For example, included on the hard drive in KHAZAEE's

shipment were what appeared to be stored images and/or electronic copies of export controlled

documents, which appear to be from U.S. based defense contractors and which bear warnings

such as (1) "EXPORT CONTROLLED               -   WARNING   -   This document may contain information

subject to the International Traffic in Arms Regulations (ITAR) or the Export Administration

Regulations (EAR)   of 1979. This information      may not be exported, released or disclosed to

foreign nationals without first complying with export license requirements . . . .o' and (2)

"PROPRIETARY RIGHTS LEGEND               -   This drawing and the information . . . herein is the
                                                    20



                                                                         (l-
     Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 21 of 40




property of and proprietary to fCompany C], and shall not, without prior written permission of

[Company C] be used or disclosed in whole or in part to third parties . . . .'o Another electronic

document on computer media in KHAZAEE's shipment stated: "This document may contain

information whose export is restricted by the Arms Export Control Act (Title 22, U.S.C., Sec.

2751,F;t. Seq.) or the Export Administration Act of 1979, as amended (Title 50, U.S.C., App

2401, Et. Seq.). Violations to these export laws are subject to severe criminal penalties." In the

same document, in a box in the center of the page, the document stated, in bold capital letters

"EXPORT CONTROLLED," and went on to state that the material "May only be exported or re-

exported under [a] valid export license or exemption in accordance with U.S. Export

Regulations." The box also contained a blank for filling in any export authorization as follows:
ooExportAuthorization:-.o,Theexportauthorizationinformation,howeVer,

was blank. The hard drive also had information stored in differently named folders relating to

aircraft design and propulsion, such as "rocket propulsion design." To date, agents have not

identified metadata or other forensic information revealing any computer(s) or network(s) from

which the material was downloaded, but their review nevertheless establishes KHAZAEE's use

and possession of what appears to be proprietary and export controlled material from U.S. based

defense contractors in digital format on a hard drive and on external digital media as well.

       46. Agents   also discovered a copy of a publication entitled "Mastering SUBT Hacker" in

KHAZAEE's shipment. According to open source information, SubT is the name of a Remote

Administration Tool (RAT) program, originally designed by someone with the handle
o'mobman." Like other remote
                             administration programs, SubT is distributed with a server and a

client. The server is the program that the host must run in order to have targeted machines

controlled remotely, and the client is the program that the user/hacker runs on their own machine

                                                 21
        Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 22 of 40




to control the server4rost PC. According to open source information, computer security experts

have said that with these features, SubT can allow a hacker to take'ovirtually complete control"

over a computer.

          47,   According to open source information, SubT has been used to gain unauthorized

access to computers.     While it can be used for making mischief (such as making sound files play

out ofnowhere, change screen colors, etc.), it can also read keystrokes that occurred since the

last   boot-a capability   that can be used to steal passwords and other information. Today,

however, many antivirus programs can detect SubT and prevent it from being installed unless

steps are taken to hide it.

          48. In addition,   and as discussed further below, during a post-arrest interview   of

KHAZAEE on January 9,2014, KHAZAEE admitted to using the arash5427@gmail.com email

account to correspond with the Long Beach, California freight forwarder, in furtherance of the

shipment. KHAZAEE further stated that the reason he had and used this arash5427@gmail.com

account was because, when he set up his gmail account, he tried obtaining an account with the

name Mozaffar, but it was not available. KHAZAEE, however, never revealed to agents that he

had also used a mkhazaeeS4Z7@gmaiLcom email account, which among other things, was

included on a resume obtained from Company A, and on a cover letter recovered from computer

media in his cany-on luggage, which appears to have been written when KHAZAEE was

employed at Company C.

          Khazaee's Arrest and Additional Evidence Gathered Pursuant to Post-Arrest
          Statements and Search Warrants

          49. ln December 2013, federal agents interviewed property management personnel at

KHAZAEE's last known residence in Manchester, Connecticut and learned that KHAZAEE had

                                                     22
     Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 23 of 40




moved out of his residence approximately one month      prior. In order to locate KHAZAEE,

federaf agents initiated surveillance atKHAZAEE's previous residence in Indianapolis, Indiana,

where KHAZAEE possessed a valid driver's license. Surveillance personnel discovered that

KHAZAEE had returned to      a previous residence   in Indianapolis.

        50. A query of law enforcement databases also revealed that KHAZAEE had become         a

naturalized United States citizen on December 6, 1991, and holds a valid United States passport.

Additionally, a review of the shipping documents provided to the Long Beach freight forwarder

by KHAZAEE included a copy of KHAZAEE's valid Iranian passport. Travel records and

databases further showed that KHAZAEE has traveled to Iran approximately five times in the

last seven years.

        51. Further investigation revealed that KHAZAEE had reserved a flight scheduled to

depart the United States for Tehran, Iran, on January   9,2014. Specifically, KHAZAEE was

scheduled to   fly on United Airlines Flight 4087 on January 9,2014, departing Indianapolis,

Indiana at approximately I l:31 a.m., and arriving in Newark, New Jersey around I :30 p.m.

KHAZAEE was then scheduled to depart the United States on January 9,2014 aboard United

Flight 50, departing Newark Liberty International Airport at approximately 7:20 p.m., and

arriving in Frankfurt, Germany at approximately 9:15 a.m. on Friday, January l0th. From

Frankfurt, KHAZAEE was scheduled to travel on to Tehran, Iran.

        52. Law enforcement agents obtained and executed both a criminal complaint and arrest

warrant for KHAZAEE for interstate transportation of stolen property, as well as search warrants

for KHAZAEE's person, his checked and carry-on luggage, and any computer media therein or

with him at the time.



                                                 23
     Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 24 of 40




       53. On January 9,2014, agents anested KHAZAEE, without incident, in Newark Liberty

International Airport, after KHAZAEE anived as scheduled on United Airlines Flight 2087 from

Indianapolis, Indiana. In addition to the arrest, agents executed search warrants on KHAZAEE's

person, and his checked and carry-on luggage. Items seized during the execution of the warrants

included, but were not limited to, financial documents including tax returns dating back as far as

approximately 1997 , a laptop computer, and electronic storage devices in the form of an external

hard drive and two USB storage devices. Pursuant to the search warrants, agents also found and

seized nearly $60,000 USD in cash, which had been split up into multiple bank envelopes in

increments of, e.9., approximately $5,000, and stored in various places in KHAZAEE's carry-on

luggage.

       54. In KHAZAEE's checked luggage,       agents also found a typewritten document that

corresponded to the shipment described in detail above. The document read, in pertinent part:

       Items#     ....   total44
       Receiver',
               Blue Seo shiping line, Inc
               Long Beach, California 90805
               phone#:(800)222-7014
                                      item # 38

       Sending:
              Mozaffar Khazaee
              345 Oakland Street Apt.37
              Manchester, Connecticut 06042
              phone#: (860)646-4332
       Total number of items in shipment is : 44

[sic] (emphasis in original).

       55. In KHAZAEE's carry-on luggage, agents also found additional hard copy documents

containing proprietary and export controlled material relating to the JSF program. One, a one

page document relating to the "Joint Strike Fighter Program" contained references to Company

                                                  24
      Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 25 of 40




B and Company C "Proprietary Information" and stated, in bold capital letters: "NOT

APPROVED FOR EXPORT." A second, a Technical Data Report of Company C, was a 17

page oo3-D Thermal Analysis of the JSF   Fl36 Combustor Dome Panel for SDD." The document

contained a "PROPRIETARY RIGHTS LEGEND" reading, in pertinent part:

        This technical data and the information embodied herein is the property of and
        proprietary to [Company C], and shall not, without prior written permission of
        [Company C], be disclosed in whole or in part to third parties , . . .

The document also contained an "EXPORT CONTROLLED              -   WARNING," that read, in

pertinent part:

        This document may contain information subject to the Intemational Traffic in
        Arms Regulations QTAR) or the Export Administration Regulation (EAR) of
        1979, This information may not be exported, released, or disclosed to foreign
        nationals without first complying with the export license requirements of the
        ITAR and/or the EAR. . . .

        56. During the course of a custodial interview, in which KHAZAEE was advised of his

Miranda rights, knowingly waived those rights, and agreed to speak voluntarily with

investigators, KHAZAEE was shown shipping documents relating to the shipment. KHAZAEE

admitted to agents that he had created the "typewritten email document" quoted above, as well   as


the handwritten documents relating to the shipment referenced above, containing both English

and Farsi, and which contained the arash5427@gmail.com email address. Additionally,

KHAZAEE stated to agents during the interview that he had specifically used the

arush5427@gmail.com email address to correspond with the Long Beach, California freight

forwarder in connection with the shipment.

        57. During the course of the interview,   agents also asked   KHAZAEE about the name

"Arash Khazaie," which had also appeared on certain of the shipping documents. KHAZAEE

stated his belief that the nameooArash Khazaie" likely showed up on some of the shipping

                                                  25
     Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 26 of 40




documents as a result of   (l)   his use of his arcsh5427@gmail.com email address to correspond

with the Long Beach, California freight forwarder in connection with the shipment; and (2) a

misspelling of his last name. KHAZAEE further stated that he had acquired and used this

arash5427@gmail.com email account was because, when he set up his gmail account, he tried

obtaining an account with the name Mozaffar, but it was not available. During the course of the

interview, KHAZAEE did not state that he also had an email account corresponding to his name

- mkhazaee5427@gmail.com,          which among other things, was included on a resume obtained

from Company A, and on a cover letter recovered from computer media in his carry-on luggage,

which appears to have been written when KHAZAEE was employed at Company C.

       58. In addition, preliminary      analysis of the two USB storage devices seized pursuant to

the search warrants executed at or around the time of KHAZAEE's arrest revealed not only

additional documents that appeared to be proprietary and export controlled, but also resume and

application documents, dating from KHAZAEE's time at both Company A and Company C, in

which KHAZAEE was actively looking to gain employment with third parties          - and in which he
stated: "[a]s lead engineer in these projects I have learned some of the key technique[s] that

could be transferred" to such third parties. KHAZAEE further stated that his interest in applying

'ocertainly . . . has to do with transferring my skill and knowledge" to third parties. In the quoted

letter, KHAZAEE provided a phone number          - and his mkhazaee14L7@gmail.com      email address

- among his contact   information.

        59. Based on the above, there is probable cause to believe, and I do believe, that

violations of l8 U.S.C. $$ 2314 and 1832,22 U.S.C. g 2778,31 C.F.R. Part 560, and 50 U.S,C.

$$ 1701-1707 have been committed by KHAZAEE and that evidence of such violations will be

found in the subject email accounts. There is therefore probable cause to search the email

                                                   26
       Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 27 of 40




accounts arcsh5427@gmail.com and mkhazaee5427@gmail.com, as described in Attachment A,

for the things described in Attachment     A-l.

        Additional Information Regarding the Property / Premises to be Searched

        60. The contents of the two crate, forty-four (44) box shipment seized on or about

November 26,2013 in Long Beach, California, including but not limited to the documents, the

Iomega external hard drive, PAI 31460200, Model LDHD250-U and the approximately 37

computer discs and the contents, all shipped by Mozaffar Khazaee and destined for lran, were

initially seized and searched pursuant to border authorities. Those contents and the computer

media have been and remain in the lawful possession of the United States Department        of

Homeland Security since that time, and although law enforcement officers in the District of

Connecticut might already have all necessary authority to analyze the material, and to image and

search the computer media in the shipment, the govemment seeks this search warrant out of an

abundance of caution to be certain that further analysis of the items, and imaging and analysis      of

the computer media in the shipment, for additional evidence of the referenced offenses,       will

continue to comply with the Fourth Amendment and other applicable laws. The contents of the

shipment, including not only the originals, but images / copies, are in the process of being sent to

the District of Connecticut for such further review and analysis and to search for further evidence

of the criminal violations referenced herein. Those materials will be in the District of

Connecticut shortly, and within the two week window in which the execution of the requested

Rule   4l   search warrants must begin; and the further review and analysis pursuant to the

requested warrants    will   be conducted once the property / premises are received in, and located in

Connecticut.



                                                    27




                                                                         \^./
     Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 28 of 40




         6l. During   the course of his post-arrest interview, KHAZAEE also provided written

consents to search:    (l)   his former apartment located at345 Oakland Street, Apartment 37,

Manchester, Connecticut; (2) his most recent residence located at 5317 Holly Springs East Drive,

Indianapolis, Indiana; and (3) his vehicle in Indiana, a Gold 1993 Toyota bearing Indiana license

plateT5l BOP and Temporary Tag 3816724.

         62. During execution of the consent searches in Indiana, law enforcement agents

recovered, from KHAZAEE's apartment located at 5317 Holly Springs East Drive, Indianapolis,

Indiana, the Lenovo, Model 4446Laptop Computer, bearing serialnumber SA.{ L3-BFVID

09105,   which was on a black sticker on the back of the laptop. The laptop has been and remains

in the lawful possession of the United States Department of Homeland Security, is currently in

the possession of HSI in New Haven, Connecticut, and although law enforcement officers in the

District of Connecticut might already have all necessary authority to image and analyze the

contents of the laptop, the government seeks the search warrant out of an abundance of caution

to be certain that imaging and analysis of the laptop, for evidence of the referenced offenses, will

continue to comply with the Fourth Amendment and other applicable laws,

                               BACKGROUND CONCERI\ING EMAIL

         63. Email providers such      as Google   / gmailprovide a variety of on line serviceso

including electronic mail ("email") access, to the public. Email providers allow subscribers to

obtain email accounts at the domain name (e,g., gmail.com, yahoo.com, hotmail.com), like the

email accounts listed in Attachment A I A-1. Subscribers obtain an account by registering with

the email provider. During the registration process, an email provider often asks subscribers to

provide basic personal information. Therefore, the computers of the email providers such as

those identified herein are likely to contain stored electronic communications (including

                                                      28
      Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 29 of 40




retrieved and unretrieved email for their subscribers) and information concerning subscribers and

their use of the email provider's services, such as account access information, email transaction

informationo and account application information. In my training and experience, such

information may constitute evidence of the crimes under investigation because the information

can be used to identify or confirm the account's user or users.

        64. An email provider subscriber can also store with the provider files in addition to

emails, such as address books, contact or buddy lists, calendar data, pictures (other than ones

attached to emails), and other files, on servers maintained and/or owned by the email provider.

In my training and experience, evidence of who was using an email account may be found in

address books, contact or buddy lists, email in the account, and attachments to emails, including

pictures and files.

        65. In my training   and experience, email providers generally ask their subscribers to

provide certain personal identifying information when registering for an email account. Such

information can include the subscriber's full name, physical address, telephone numbers and

other identifiers, alternative email addresses, and, for paying subscribers, means and source     of
payment (including any credit or bank account number). In my training and experience, such

information may constitute evidence of the crimes under investigation because the information

can be used to identify the account's user or users.

        66. In my training   and experience, email providers also typically retain certain

transactional information about the creation and use of each account on their systems. This

information can include the date on which the account was created, the length of service, records

of log in (i.e., session) times and durations, the types of service utilized, the status of the account

(including whether the account is inactive or closed), the methods used to connect to the account
                                                  29
                                                                         \
                                                                             \
                                                                             t-^
      Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 30 of 40




(such as logging into the account via the provider's website), and other log files that reflect usage

of the account. In addition, email providers often have records of the Internet Protocol address

("lP address") used to register the account and the IP addresses associated with particular logins

to the account. Because every device that connects to the Internet must use an IP address, IP

address information can help to identify which computers or other devices were used to access

the email account.

        67. ln my training and experience, in some cases, email account users will communicate

directly with an email service provider about issues relating to the account, such as technical

problems, billing inquiries, or complaints from other users. Email providers typically retain

records about such communications, including records of contacts between the user and the

provider's support services, as well records of any actions taken by the provider or user as a

result of the communications. In my training and experience, such information may constitute

evidence of the crimes under investigation because the information can be used to identify or

confirm the accountos ussr or users.

        68. In my training   and experience, I have also learned that, in general, an email that is

sent to a subscriber of an email provider such as those referenced herein are typically stored in

the subscriber's "mail box" on the email provider's servers until the subscriber deletes the email.

If the subscriber does not delete the message, the message can remain on the email provider's

servers indefinitely. Even   if the subscriber deletes the email, it may continue to be available   on

email provider's servers for a certain period of time.

                          TECHNICAL TERMS AND DEFINITIONS

        69. The following technical terms and definitions apply to this affidavit and the

attachments to this affidavit and the corresponding search warrants and to the extent necessary or

                                                   30
        Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 31 of 40




applicable, I seek authorization to search and seize the following computer related items and data

as   they relate to the computer media involved in this request:

         (a) Hardware: Computer hardware includes (but is not limited to) any recording devices

to capture data; any data processing devices such as network servers, central processing units,

memory typewriters, and self contained "laptop'o or notebook computers; internal and peripheral

storage devices such as fixed disks, extemal hard disks, floppy disk drives and transistor like

binary devices; peripheral input/output devices such as keyboards, printers, scanners, plotters,

video display monitors, and optical readers; related communications devices such as modemso

cables and connections; as well as any devices, mechanisms, or parts that can be used to restrict

access to computer hardware such as physical keys and locks.

          (b) Storage Media: The method in which a computer is used is often revealed by data

contained on the computer data storage media. Data used by and stored on computer systems can

be maintained in a number of forms, including electronic, magnetic and     optical. Storage media

customarily used include floppy disks, Zip and Jazz disks, CDs, DVDs, data tapes, and

removable hard drives, are used to store data files that contain the documents, correspondence

and other records prepared, used and maintained in the course of the activity described above.

          (c) Software: The method in which a computer is used is also revealed by computer

software. Computer software is digital information which is used by a computer and its related

components to direct the way they     work. Software is stored in electronic, magnetic, optical or

other digital   form. It commonly includes programs to run computer operating    systems,

applications (like word processing, graphics, billing, or spreadsheet programs), utilities,

compilers, interpreters, and communications programs.



                                                   31




                                                                     V
     Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 32 of 40




       (d) Computer related documentation: This consists of written, recorded, printed, or

electronically stored material which explains or illustrates how to configure and use computer

hardware, software, or other data and related items. This may also include notes and materials

on the computer that contain instructions on how to perform various functions of the computers

and codes and passwords used to access software, data files and ISP accounts, including but not

limited to web hosting and electronic communications service providers. These materials are

created, used and maintained by individuals to operate computer systems.

       (e) IP Address: An Internet Protocol   address (or simply   "IP address") is a unique

numeric address used by computers on the Internet. An IP address is a series of four numberso

each in the range 0-255, separated by periods (e.g.,   l2l .56.97.178). Every computer   attached to

the Internet computer must be assigned an IP address so that Internet traffic sent from and

directed to that computer may be directed properly from its source to its destination. Most

Internet service providers control a range of IP addresses. Some computers have static that is,

long term IP addresses, while other computers have dynamic that is, frequently changed IP

addresses.

       (f)   Internet: The Internet is a globalnetwork of computers and other electronic devices

that communicate with each other. Due to the structure of the Internet, connections between

devices on the Intemet often cross state and international borders.

              SEARCH AND SEIZURE OF ELECTRONIC STORAGE MEDIA

        70. Electronic Storage Media. As used in this affidavit, the term o'electronic storage

media" includes all equipment that can store, collect, analyze, create, display, convert, concealo

or transmit electronic, magnetic, optical, or similar computer impulses or data. This includes any

data-processing devices (such as central processing units, memory typewriters, self-contained

                                                 32
      Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 33 of 40




o'laptop" or
             "notebook" computers, and cellular phones and "smartphones"); internal and

peripheral storage devices (such as fixed disks, external hard disks, floppy disk drives and

diskettes, tape drives and tapes, optical storage devices, transistor-like binary devices, flash

drives, thumb drives and other memory storage devices); peripheral input/output devices (such       as


keyboards, printers, scanners, plotters, video display monitors, and optical readers); related

communication devices (such as routers, modems, cables, and connections, recording equipment,

RAM or ROM units, acoustic couplers, automatic dialers, speed dialers, programmable

telephone dialing or signaling devices, and electronic tone-generating devices); as well as any

devices, mechanisms, or parts that can be used to restrict access to computer hardware (such as

physical keys and locks).

          71. As described herein and in the attachments, this application   seeks permission to

search for evidence and records in whatever form they are     found. One form in which the records

might be found is data stored on electronic storage media. Thus, the warrant applied for would

authorize the seizure of electronic storage media or, potentially, the copying of electronically

stored information, all under Rule 4l(e)(2XB).

          72. I subrnit that when searching the electronic storage media, there   is probable cause to

believe such records will be stored on that electronic storage media, for at least the following

reasons

          a. Based   on my knowledge, training, and experience, I know that computer files or

remnants of such files can be recovered months or even years after they have been downloaded

onto an electronic storage media, deleted, or viewed via the Internet. Electronic files

downloaded to storage media can be stored for years at little or no cost. Even when files have

been deleted, they can be recovered months or years later using forensic tools because when a

                                                  JJ
      Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 34 of 40




person oodeletes" a file on a computer, the data contained in the file does not actually disappear;

rather, that data remains on the storage medium until it is overwritten by new data.

        b.    Therefore, deleted files, or remnants of deleted files, may reside in free space or

slack space            that is, in space on the storage medium that is not currently being used by an
                  -
active file           for long periods of time before they are overwritten. In addition, a computer's
              -
operating system may also keep a record of deleted data in a "swap" or "recovery" file.

        c. Wholly          apart from user-generated files, electronic storage media        in particular,
                                                                                        -
computers' internal hard drives             contain electronic evidence of how a computer has been used,
                                        -
what it has been used for, and who has used          it.   To give a few examples, this forensic evidence

can take the form ofoperating system configurations, artifacts from operating system or

application operation, file system data structures, and virtual memory "swap" or paging files.

Computer users typically do not erase or delete this evidence, because special software is

typically required for that task.

        d.             Similarly, files that have been viewed via the Internet are sometimes

automatically downloaded into a temporary Intemet directory or "cache."

         73. Forensic evidence. As further described herein and in the attachments, this

application seeks permission to locate not only computer files that might serve as direct evidence

of the crimes described on the warrant, but also for forensic electronic evidence that establishes

how computers were used, the purpose of their use, who used them, and when. There is probable

cause to believe that this forensic electronic evidence          will   be on any computer in the subject

premises because:

         a.           Data on the electronic storage media can provide evidence of a file that was once on

the storage media but has since been deleted or edited, or of a deleted portion of a file (such as a

                                                           34



                                                                b-
     Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 35 of 40




paragraph that has been deleted from a word processing file). Virtual memory paging systems

can leave traces of information on the storage media that show what tasks and processes were

recently active. Web browsers, e-mail programs, and chat programs store configuration

information on the storage media that can reveal information such as online nicknames and

passwords. Operating systems can record additional information, such as the attachment of

peripherals, the attachment of USB flash storage devices or other external storage media, and the

times the computer was in use. Computer file systems can record information about the dates

files were created and the sequence in which they were created.

       b.   Forensic evidence on electronic storage media can also indicate who has used or

controlled the media. This'ouser attribution" evidence is analogous to the search for "indicia of

occupancy" while executing a search warrant at a residence. For example, registry information,

configuration files, user profiles, e-mail, e-mail address books, "chat," instant messaging logs,

photographs, the presence or absence of malware, and correspondence (and the data associated

with the foregoing, such as file creation and last-accessed dates) may be evidence of who used or

controlled the electronic storage media at a relevant time.

       c.   A person with appropriate familiarity with how a computer works can, after

examining this forensic evidence in its proper context, draw conclusions about how computers

were used, the purpose of their use, who used them, and when.

       d.    The process of identifying the exact files, blocks, registry entries, logs, or other

forms of forensic evidence on electronic storage media that are necessary to draw an accurate

conclusion is a dynamic process. While it is possible to specify in advance the records to be

sought, electronic evidence is not always data that can be merely reviewed by a review team and

passed along to investigators. Whether data stored on a computer is evidence may depend on

                                                  35




                                        \-
      Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 36 of 40




other information stored on the computer and the application of knowledge about how a

computer behaves. Therefore, contextual information necessary to understand other evidence

also falls within the scope of the warrant.

          e.   Further, in finding evidence of how a computer was used, the purpose of its use, who

used it, and when, sometimes it is necessary to establish that a particular thing is not present on a

particular electronic storage medium. For example, the presence or absence of counter-forensic

programs or anti-virus programs (and associated data) may be relevant to establishing the user's

intent.

          74. ln addition, I know that when an individual   uses a computer to obtain unauthorized

access to a    victim computer, the individual's computer will generally serve both   as an

instrumentality for committing the crime, and also as a storage medium for evidence of the

crime. The computer is an instrumentality of the crime because it is used     as a means   of

committing the criminal offense. The computer is also likely to be a storage medium for

evidence of crime. From my training and experience, I believe that a computer used to commit a

crime of this type may contain: data that is evidence of how the computer was used; data that

was sent or received; notes as to how the criminal conduct was achieved; records of Internet

discussions about the crime; and other records that indicate the nature of the offense.

          75. Necessity of seizing or copying electronic storage media. In most   cases, a thorough

search of a premises for information that might be stored on electronic storage media requires the

seizure of the physical media and later review consistent with the warrant. Generally speaking,

imaging is the taking of a complete electronic picture of the computer's data, including all

hidden sectors and deleted    files. Either seizure or imaging is often necessary to ensure the

accuracy and completeness of data recorded on the electronic storage media, and to prevent the

                                                   36
     Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 37 of 40




loss of the data either from accidental or intentional destruction. This is true because of the

following:

       a. Searching    computer systems is a highly technical process, which requires specific

expertise and specialized equipment. There are so many types of computer hardware and

software in use today that it may be necessary to consult with computer personnel who have

specific expertise in the type of computer, software application, or operating system that is being

searched.

       b.    Searching computer systems also requires the use of precise, scientific procedures

which are designed to maintain the integrity of the evidence and to recover "hidden," erased,

compressed, encrypted, or password-protected data. Computer hardware and storage devices

may contain "booby traps" that destroy or alter data if certain procedures are not scrupulously

followed. Since computer data is particularly vulnerable to inadvertent or intentional

modification or destruction, a controlled environment, such as a law enforcement laboratory, is

essential to conducting a complete and accurate analysis of the equipment and storage devices

from which the data will be extracted.

       c.    The volume of data stored on many computer systems and storage devices may also be

relatively large. A single megabyte of storage space is the equivalent of 500 double-spaced pages

of text. A single gigabyte of storage space, or 1,000 megabytes, is the equivalent of 500,000

double-spaced pages of    text.   Storage devices capable of storing 500 gigabytes (GB) of data are

now commonplace in desktop computers. Consequently, each non-networked, computer seized

can easily contain the equivalent of 250    million pages of data, which, if printed out, would result

in a stack of paper over ten miles high. Further, a 500 GB drive could contain as many as

approximately 250 full run movies or 450,000 songs.

                                                   37




                                                             (v-
     Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 38 of 40




       d.   Computer users can attempt to conceal data within computer equipment and storage

devices through a number of methods, including the use of innocuous or misleading filenames

and extensions. For example, files with the extension     "jpg" often are image files; however, a
user ean easily change the extension to    ".txt" to conceal the image and make it appear that the

file contains text. Computer users can also attempt to conceal data by using encryption, which

means that a password or device, such as a oodongle" or "keycard," is necessary to decrypt the

data into readable    form. In addition, computer   users can conceal data within another seemingly

unrelated and innocuous file in a process called "steganography." For example, by using

steganography, a computer user can conceal text in an image file which cannot be viewed when

the image file is opened. Therefore, a substantial amount of time is necessary to extract and sort

through data that is concealed or encrypted to determine whether      it is evidence, contrabando or

instrumentalities of a crime.

       76. Nature of examinotioru. Based on the foregoing, and consistent with Rule

al(eX2XB), the warrant I am applying for would permit seizing or imaging electronic storage

media that reasonably appear to contain some or all of the evidence described in the warrant,

thus permitting its later examination consistent with the warrant. The examination may require

techniques, including but not limited to computer-assisted scans of the entire medium, that might

expose many parts of a hard drive to human inspection in order to determine whether        it   is

evidence described by the warrant.

                                      REQUEST FOR SEALING

       77   .   It is also requested that the warrants and accompanying applications and this

affidavit be sealed until further order of the Court, in order to avoid disclosing the scope and

nature of the investigation prematurely; to avoid compromising the ability of law enforcement

                                                    38




                                                         V
      Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 39 of 40




authorities to develop further evidence, including evidence in the grand jury; to avoid interfering

with the ability of law enforcement authorities to secure the testimony of witnesses; and to avoid

compromising the potential for law enforcement authorities to seize relevant evidence later in the

investigation. In short, premature disclosure of the contents of this affidavit and related

documents may have a significant and negative impact on the continuing investigation and may

severely jeopardize its effectiveness.

        78. It is therefore respectfully requested that this Court seal, until further order of the

Court, all papers submitted in support of this application, including the affidavit, applications and

search warrants, although notice and copies of the search warrants        will   be provided at the time   of

execution in accordance with Rule    4l of the Federal Rules of Criminal Procedure. I believe         that

sealing these documents is necessary because the items and information to be seized are relevant

to an ongoing investigation and there may well be other potential subjects or targets of this

investigation who may not be aware of this matter and will not be subject to the requested

searches.

                                           CONCLUSION

        79. Based on all the foregoing there is probable cause to believe, and I do believe that

violations of Title 18, United States Code, Section 2314 (transportation of stolen property in

interstate or foreign commerce); Title 18, United States Code, Section 1832 (theft of trade

secrets); Title22, United States Code, Section 2778 (the Arms Export Control Act or "AECA"),

the Iranian Transactions and Sanctions Regulations, Title       3l   Code of Federal Regulations, Part

560, and the International Emergency Economic Powers Act, Title 50, United States Code,

Sections 1701-1707 ("IEEPA") have occurred and that evidence of such violations may be found

on the premises / property described in Attachments A through C.

                                                   39




                                                        \
                                                            V
     Case 3:19-mj-00163-WIG Document 1-1 Filed 01/16/19 Page 40 of 40




       80. I therefore respectfully request that warrants issue authorizing the searches of the

premises / property described in Attachments A through       C,   so that law enforcement agents may

search for and seize evidence of the violations   of l8 U.S.C. $$ 2314 and 1832, 22U.5.C.52778,

31 C.F.R. Part 560, and 50 U.S.C. $$ 1701-1707, as described in Attachments          A-l   through C-1.

       81. I declare under penalty of perjury that the foregoing      is true and correct to the best   of

my knowledge and belief.




                                      DAVID GUIDA, SPECIAL AGENT
                                      DEFENSE CRIMINAL INVESTIGATIVE SERVICE




        Sworn and subscribed to before me this     jt-  S)
                                                             day of January 2014, at Bridgeport,

Connecticut.




                                          tsr   a,irfS' z'-                 e_p
                                      HONORABLE WILLIAM I. GARFINKEL
                                      LINITED STATES MAGISTRATE JUDGE




                                                   40
